Citation Nr: 1401350	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-28 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability (status post anterior cruciate ligament reconstruction and partial medial meniscectomy with osteoarthritis of the right knee), for the entire appeal period, for symptomatic removal of semilunar cartilage (under Diagnostic Code 5259).

2.  Entitlement to an initial compensable disability rating in excess of 10 percent for a right knee disability, from May 17, 2013, for lateral instability (under Diagnostic Code 5257).

3.  Entitlement to an initial compensable disability rating in excess of 10 percent for a right knee disability, from May 17, 2013 for limitation of flexion (under Diagnostic Code 5260).  

4.  Entitlement to initial evaluations in excess of 10 percent the right knee disability (which has three separate, 10 percent disability ratings for: symptomatic removal of semilunar cartilage, lateral instability and limitation of flexion), on an extraschedular basis.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from January 1989 to November 1996. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for the Veteran's right knee disability and assigned an initial 10 percent rating, effective February 23, 2009, under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage.  

In March 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

This matter was previously before the Board in April 2013.  The Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.

In an August 2013 rating decision, the AMC granted service connection for 
scar, surgical, right knee, status post anterior cruciate ligament reconstruction, partial medial meniscectomy, with osteoarthritis with an evaluation of 10 percent effective February 23, 2009.  The AMC also, for practical purposes, granted separate 10 percent ratings, effective May 17, 2013, for right knee loss of range of motion of flexion (under Diagnostic Code 5260) and instability (under Diagnostic Code 5257).

However, as the awards with regard to the separate ratings for the right knee did not represent a complete grant of the initial right knee increased rating benefit sought on appeal, that claim (now characterized as three separate increased rating claims) remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

As such, following the August 2013 rating decision, the Veteran effectively has three separate, 10 percent disability ratings for his right knee: (1) under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage, for the entire appeal period, (2) under Diagnostic Code 5257 for lateral instability, from May 17, 2013 and (3) Diagnostic Code 5260 for limitation of flexion, from May 17, 2013.  

However, the grant of service connection for the right knee scar was a complete grant of that service connection claim.  The Board notes that the Veteran has not filed a notice of disagreement with regard the grant of service connection for the right knee scar.  As such, that matter is not before the Board.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to an increased evaluation for the service-connected right knee on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right knee disability with symptomatic removal of semilunar cartilage, but not dislocated semilunar cartilage.   

2.  From May 17, 2013, the Veteran's right knee disability of loss of flexion is not manifested by 30 degrees or more of limitation.

3.  From May 17, 2013, the Veteran's right knee disability of instability is not manifested by moderate or severe instability.  


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial evaluation in excess of 10 percent for right knee disability with symptomatic removal of semilunar cartilage have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5259 (2013).

2.  From May 17, 2013, the criteria for an initial evaluation in excess of 10 percent for right knee disability with loss of flexion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5260 (2013).

3.  From May 17, 2013, the criteria for an initial evaluation in excess of 10 percent for right knee disability with instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his right knee disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim was granted and the RO/AMC subsequently assigned initial ratings.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims folder the service treatment records and reports of his post-service treatment.  Indeed, during his May 2013 VA examination, the Veteran reported that he had had no new treatments since surgery and post operative physical therapy in 2008; those private records are associated with the claims file.

Also of record and considered in connection with the appeal is the transcript of the March 2012 Board hearing, along with various statements by the Veteran.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim.  The Veteran reported treatment from Willamette Orthopedics (Dr. Zirschy).  VA has requested those records from the Veteran and those records are now associated with the claims file.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  The Board finds that no additional RO action to further develop the record in connection with the claims, prior to appellate consideration, is required.

He also received formal VA examinations in June 2009 and May 2013.  Those examinations provided sufficient information to rate the Veteran's current claims.  The AMC also accomplished the development directed by the Board in the April 2013 Board remand, by providing the aforementioned May 2013 VA examination and requesting records from Willamette Orthopedics in an April 2013 letter.  The Veteran subsequently provided the requested records and they are associated with the claims file.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.


II.  Right Knee Disability Increased Rating Claim

The Veteran contends that his service-connected right knee disability is more severe than indicated by the disability ratings he has received for it.  The Veteran currently has three separate, 10 percent disability ratings for his right knee for: (1) lateral instability (under Diagnostic Code 5257), (2) symptomatic removal of semilunar cartilage (under Diagnostic Code 5259) and (3) limitation of flexion (under Diagnostic Code 5260).  

A.  Applicable Law 
 
Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R.  § 4.3.  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App.  55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App.  505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary

In determining the degree of limitation of motion, the provisions of 38 C.F.R.  §§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App.  417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  The assignment of separate evaluations for separate and distinct symptomatology under 38 C.F.R. § 4.14 is possible, however, where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The normal range of knee motion for VA purposes is from zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

Disability of the knee may be rated on the basis of limitation of motion.  A 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

A 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted with extension limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Symptoms associated with the removal of semilunar cartilage warranted a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Impairment in the form of recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent if moderate, and 30 percent if severe.  38 C.F.R.  § 4.71a, Diagnostic Code 5257.  

Genu recurvatum, ankylosis, and impairment of the tibia and fibula as a result of nonunion or malunion are not indicated in this case.  Thus, those particular criteria do not apply.  38 C.F.R.  § 4.71a, Diagnostic Codes 5256, 5262, 5263.  

Degenerative or traumatic arthritis, established by x-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating.  Absent limitation of motion, a 20 percent rating is warranted for x-ray evidence of involvement of two or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board must address which diagnostic codes related to loss of function due to pain and limitation of motion are applicable but do not result in rating the same manifestations under different diagnostic codes.  38 C.F.R. § 4.14.  In VAOPGCPREC 23-97, 62 Fed. Reg.  63,604 (1997), the VA Office of General Counsel held that a knee disability rated under Diagnostic Code 5257 for impairment due to subluxation or lateral instability may also be rated under other diagnostic codes for a manifestation of limitation of motion.  

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

Additionally, separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04, 69 Fed.  Reg. 59990 (2004).  In a precedent opinion by VA General Counsel, it held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  Id.  

Limitation of motion, however, is a relevant consideration under Diagnostic Code 5259 for the symptomatic removal of cartilage because removal of cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98 (Aug.  14, 1998).  Therefore, separate ratings under Diagnostic Codes 5259 and Diagnostic Codes 5003/5010 are not appropriate because painful motion including locking is already considered under Diagnostic Code 5259.  Similarly, separate ratings under Diagnostic Code 5258 and Diagnostic Codes 5003/5010 are not appropriate because Diagnostic Code 5258 also contemplates manifestations of limited motion including locking as a result of dislocated cartilage.  

B.  Historical Background

The Veteran's service treatment records generally document that the Veteran injured his anterior cruciate ligament (ACL) playing football in service and subsequently underwent surgery.

Prior to the February 23, 2009, effective date for service connection of the right knee disability, the Veteran's private medical records generally document treatment for his right knee, including an ACL reconstruction.  A December 2, 2008 record documents that the Veteran had reported undergoing an ACL years previously and had good results, but that he has had a gradual onset of pain and instability, and significant problems with a catching sensation and swelling.  The examiner found ongoing ACL instability and medial meniscal symptoms.  A December 8, 2008 record documents ACL surgery.  In a December 15, 2008 record, a physician noted that the Veteran was able to straighten his knee full and could flex back to 70 degrees comfortably.  There was a negative Lachman test and mild to moderate swelling diffusely are the knee, and a healing wound.  A January 27, 2009 record documents that the Veteran complained of a little swelling in the knee, but no sense of instability.  The physician found a stable knee with only a trace to 1+ Lachman, no collateral laxity and 2+ effusion.  The physician found satisfactory progress post surgery and assigned light duty.

In a June 2009 VA examination, the Veteran reported that he had been released from physical therapy approximately three weeks previously following surgery and had returned to regular duty.  He reported that he was able to walk, run and ride a car; there were no daily function problems.  He could chase his daughter, but would have some soreness and aches the next day.  The Veteran reported difficulty fully extending the knee and took ibuprofen for pain.  He denied using assistive devices and mechanical symptoms of locking, clicking, popping or swelling.  He reported excellent strength and no fatigue, though repetitive movement flared daily with weight bearing longer than 15 minutes causing aches.

The June 2009 VA examiner found that extension was three degrees short passively, but could be pushed to full with minor soreness.  Flexion was full to 132 degrees.  Range of motion did not change after repetitions.  The examiner found no ligamentous instabilities, no pain with ligament testing and 5/5 strength in all planes, with only mild tenderness to the intrapatellar region consistent with the scar from his surgery.  The rest of the peripatellar structures were nontender.  There was no intrarticular effusion.  

The June 2009 VA examiner found that the Veteran was status post ACL reconstruction and partial medial meniscectomy with osteoarthritis confirmed on x-rays.  The examiner found the Veteran stable only six month out from surgery, and he had resumed all activity.  The examiner noted that he would expect a loss of between 10 to 15 degrees of overall range of motion, strength, coordination and fatigability associated with repetitive movement flares.  The examiner also found that the knee should not affect work or home life; the Veteran was tolerating both, with no mechanical symptoms.  

During the March 2012 Board hearing, the Veteran reported problems of pain and swelling.  He indicated that his knee was constantly swollen internally.  There was also throbbing, daily pain and movement was very restrictive and painful.  He indicated that his knee would grind and pop on extension, with lesser pain on flexion.  He further reported that his second surgery fixed his stability, but that his knee would occasionally give out and he would have to catch himself.

The Veteran also described working as a federal corrections officer and indicated that the knee injury caused him to be kicked off of an elite unit.  He reported occasionally missing work due to his knee, including about five weeks for surgery.  The Veteran's wife also reported witnessing the Veteran's pain and his use of pain medication.  

In May 2013, the Veteran underwent another VA examination.  The examiner diagnosed the Veteran with status post ACL reconstruction and partial medial meniscectomy with osteoarthritis of the right knee. 

During examination, the Veteran complained of daily pain of 6/10, flaring to 10/10 a couple of times a month with activities and change in weather.  He had knee swelling, stiffening and weakness.  He denied locking and reported greater knee stability since surgery, but that he felt some instability when the knee was swollen.  He indicated that the knee gave way about two times a month, the occasional use of an ACL brace and daily ibuprofen use.  He again reported being kicked off a more elite unit at work and trouble performing walking duties.  He further indicated missing five days of work over the past year due to his knee.  He also reported that flareups made walking difficult to the point he could only walk a block before he had to sit down.  

The May 2013 VA examiner reported flexion of 120 degrees, with pain at 90 degrees.  Extension to 0 degrees, with pain at 0 degrees.  Flexion of 120 degrees and extension to 0 degrees was also found after repetitive use testing; there was no additional limitation of range of motion.  

The VA examiner found that the Veteran's functional loss included less movement than normal and pain on movement.  The examiner noted 5/5 muscle strength on flexion and extension and 1+ anterior instability (Lachman test), with normal posterior instability (posterior drawer test) and medial-lateral instability.  There was no patellar subluxation or dislocation.  The examiner further reported that the Veteran had had received two surgeries for meniscal tear and that symptoms due to meniscectomy included pain and swelling, but not locking.

The May 2013 VA examiner found that the Veteran knee impacted the ability to work, noting that the Veteran had been kicked off a more elite job following the 2008 surgery.  Also, there was knee pain following certain duties requiring a lot of walking and missing about five days due to his knee.  The examiner further noted that the Veteran would likely lose motion with flareups due to pain and swelling; motion with flare up may be limited to 5 degrees of extension and 90 degrees of flexion.

C.  Analysis 
 
In a June 2009 rating decision, the RO granted an initial 10 percent disability rating for symptomatic removal of semilunar cartilage (under Diagnostic Code 5259), effective February 23, 2009.  Additionally, in an August 2013 rating decision, the AMC granted two additional, separate 10 percent ratings, effective May 17, 2013 - one for right knee loss of flexion (under Diagnostic Code 5260) and the other for instability (under Diagnostic Code 5257).  

1. For the period prior to May 17, 2013 

Prior to May 17, 2013, the Veteran was only in receipt of a single 10 percent rating for symptomatic removal of semilunar cartilage (under Diagnostic Code 5259).  However, as previously noted, the assignment of separate evaluations for separate and distinct symptomatology is possible.  The Board will consider all applicable diagnostic codes.  Considering the evidence of record, the Board finds that, at no point prior to May 17, 2013 has the right knee warranted a rating higher than the assigned 10 percent rating.  

The Board initially finds that the right knee disability is correctly rated under Diagnostic Code 5259, pertaining to symptomatic removal of semilunar cartilage.  "Semilunar cartilage" is defined as either of the crescent-shaped wedges of fibrocartilage found in the knee.  The meniscus is a crescent-shaped wedge of fibrocartilage.  See Dorland's Illustrated Medical Dictionary 1127 (30th ed.  2003).  As previously noted, the Veteran underwent meniscal surgery in service and again on December 8, 2008.  The Board notes that service connection for the right knee became effective on February 23, 2009, such that the Veteran would not be eligible for convalescence therapy due to that surgery.  During the June 2009 VA examination, the Veteran reported pain, sometimes with aches and soreness.  Also, during his March 2012 Board hearing he reported knee swelling.  As such, the Veteran appears to have symptomatic removal of semilunar cartilage.

The Board has considered whether the Veteran is entitled to a higher rating under Diagnostic Code 5258, pertaining to the dislocation of semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  In the instant case, the evidence fails to demonstrate that the Veteran's right meniscus is symptomatic of effusion.  The June 2009 VA examiner found no objective evidence of intrarticular effusion.  At that time, the Veteran also denied joint locking.  Additionally, the medical records do not document a meniscal dislocation.  Therefore, Diagnostic Code 5258 is not applicable.  

The Board has also considered whether the Veteran is entitled to higher ratings under Diagnostic Code 5003.  Degenerative or traumatic arthritis, established by x-ray findings, is rated on the basis of limitation of motion.  The June 2009 VA examiner noted osteoarthritis confirmed by x-ray.  

Limitation of motion, however, is a relevant consideration under Diagnostic Code 5259 for the symptomatic removal of cartilage because removal of cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98 (Aug.  14, 1998).  Therefore, separate ratings under Diagnostic Codes 5259 and Diagnostic Codes 5003/5010 are not appropriate because painful motion including locking is already considered under Diagnostic Code 5259.  

However, the Board notes that even if it were to consider limitation of motion of the right knee under Diagnostic Code(s) 5260 (for flexions) and 5261 (for extension), the objective evidence of record does not indicate flexion limited to 45 degrees or less or extension limited to 10 degrees or less for a compensable disability rating under diagnostic code.  

The December 15, 2008 private medical record created a few months prior to the service connection claim showed that the Veteran was able to fully straighten his knee and flex back to 70 degrees comfortably.  The June 2009 VA examiner found that that the Veteran's service-connected right knee disability was manifested by flexion full to 132 degrees and three degrees short of extension passively (though full extension could be reached with minor soreness).  At most, the VA examiner found an exceptional additional loss 10 to 15 degrees of overall range of motion with flare-ups, but without clarifying how such limitation would apply to either extension or flexion so that it could be used for rating purposes.  As such, there is no probative evidence of record supporting a disability rating for limitation of motion.  Furthermore, as previously noted, the Veteran's limitation of motion is already contemplated under Diagnostic Code 5259 and an additional rating for the same limitation of motion symptoms is not possible.

The Board has also considered a separate rating for instability, under Diagnostic Code 5257.  However, although the Veteran had instability prior to his 2008 knee surgery, he did not have it in the period following the surgery.  The Veteran reported, during his March 2012 Board hearing, that his knee would occasionally give out, but that his 2008 surgery fixed his stability.  As a layperson he is not competent to diagnose internal instability or subluxation.  In this regard, while he is competent to report that her knee occasionally gives way, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert, supra.  Rather, medical professionals have found no instability of the right knee.  Specifically, the private medical provider found, on December 15, 2008, that a Lachman's test was negative.  Furthermore, the June 2009 VA examiner found no ligamentous instabilities.  

The Board further points out that no other provision of VA's rating schedule provides a basis for any higher rating for any knee disability.  There have been no medical findings of ankylosis, impairment of the tibia or fibula, or genu recurvatum.  In the absence of such findings, evaluating the knee under Diagnostic Codes 5256, 5262, or 5263 is not appropriate.  See 38 C.F.R. § 4.71a.  

In reaching this decision, the Board has specifically considered the Veteran's contentions with respect to the nature of his service-connected right knee disability and notes that lay testimony is competent to describe certain symptoms associated with such disability, pain, swelling and sensations of giving way.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and the Board finds that, even in contemplation of such symptoms, the right knee disability does not result in functional loss that more nearly approximates rating in excess of 10 percent.  In this regard, demonstrated flexion and extension are not limited to a compensable degree.  Additionally, as discussed previously, the competent evidence fails to demonstrate instability or subluxation.  Therefore, the Board finds that her symptoms are contemplated by the 10 percent disability rating assigned.  As such, while the Board accepts the Veteran's lay evidence with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the right knee pathology.



2.  For the period from May 17, 2013 

In addition to the Veteran's 10 percent initial rating for symptomatic removal of semilunar cartilage (under Diagnostic Code 5259), the RO granted separate 10 percent ratings for loss of flexion (Diagnostic Code 5260) and instability (Diagnostic Code 5257) from May 17, 2013.  The Board will consider all applicable diagnostic codes in determining the rating(s) warranted.

The Veteran receives a 10 percent disability rating under Diagnostic Code 5259 for right knee disability with symptomatic removal of semilunar cartilage.  A higher rating under Diagnostic Code 5258 for dislocation of semilunar cartilage, with frequent episodes of locking, pain, and effusion into the join, however, is not warranted.  However, the May 2013 VA examiner specifically found a meniscal tear but not meniscal dislocation.  Additionally, the VA examiner found residual symptoms of pain and swelling, but did not indicate that there was effusion.  As such, Diagnostic Code 5258 is not applicable.  

The Veteran also has a separate 10 percent disability rating under Diagnostic Code 5257, for slight lateral instability.  A disability rating in excess of 10 percent, for moderate or severe instability is not warranted.  During the May 2013 VA examination, the Veteran reported some instability when the knee was swollen, but overall greater knee stability since his surgery.  He indicated that the knee would give way about two times a month and he occasionally used an ACL brace.  

As previously noted, the Veteran is competent to report that his knee feels unstable or gives way, but he does not possess the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert, supra.  However, the May 2013 VA examiner found only 1+ anterior instability, with normal posterior and medial-lateral instability.  As such, the most probative evidence of record does not support finding a disability rating in excess of 10 percent for instability.

The Veteran additionally has a separate 10 percent disability rating for loss of flexion.  A disability rating in excess of 10 percent would be warranted for flexion limited to 30 degrees or more.  However, although the May 2013 VA examiner found flexion to 120 degrees (or to 90 degrees with pain or flare-up), such a range of motion is not indicative of a disability rating in excess of 10 percent, regardless of the range of motion finding used.

Furthermore, the evidence does not support finding a separate disability rating for limitation of extension.  A compensable extension rating would require a limitation of 10 degrees or more.  The May 2013 VA examiner found extension to 0 degrees (with pain at 0 degrees and extension to 5 degrees with flare ups).  Such findings are also not consistent with a separate disability rating for limitation of extension, regardless of the range of motion finding used.

Moreover, the evidence of record continues to fail to demonstrate ankylosis, impairment of the tibia or fibula, or genu recurvatum.  The Veteran is thus not entitled to a higher or separate rating under Diagnostic Codes 5256, 5262, or 5263, respectively.

The Board has considered the Veteran's reports of pain, swelling, instability and popping, as previously indicated.  However, even considering those symptoms, the right knee disability does not result in functional loss that more nearly approximates higher ratings.  The Veteran's flexion is not so limited as to warrant a disability rating in excess of 10 percent and his instability is not moderate or severe.  Furthermore, there is no dislocation of cartilage or compensable levels of limitation of extension.  While the Board accepts the Veteran's lay evidence with regard to the matters he is competent to address, it relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, severity, and clinical findings of the right knee pathology.

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  This matter will be addressed in the Remand portion of the decision.

In Rice v. Shinseki, 22 Vet. App.  447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran has not raised the issue in regards to the right knee.  Indeed he has indicated that he continues to work, though he has difficulty performing some duties.  Therefore, the Board finds that the issue of entitlement to a TDIU does not warrant consideration.

As the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claims for a rating in excess of 10 percent for symptomatic removal of semilunar cartilage (during the entire appeal period) and for ratings in excess of 10 percent for loss of flexion and instability (from May 17, 2013) are denied. 


ORDER

A rating in excess of 10 percent for a right knee disability with symptomatic removal of semilunar cartilage (under Diagnostic Code 5259) is denied.

A rating in excess of 10 percent for a right knee disability with loss of flexion (under Diagnostic Code 5260), from May 17, 2013, is denied.

A rating in excess of 10 percent for a right knee disability with instability (under Diagnostic Code 5257), from May 17, 2013, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the three separate disability ratings for the right knee, the Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The United States Court of Appeals for Veterans Claims (Court) has further clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as 'marked interference with employment' and 'frequent periods of hospitalization.' Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

Throughout the appeal, the RO and the AMC have declined to refer this case to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of this appeal on an extraschedular basis under the provisions of 38 C.F.R. § 3.321(b).

However, because there is competent evidence of record indicating that the Veteran's service-connected right knee disability has significant effects on his occupation, his case must be referred to this authority for special consideration under 38 C.F.R. § 3.321(b).  Specifically, the May 2013 VA examiner found
that the Veteran's knee impacted his ability to work, noting that the Veteran had reported being kicked off a more elite work unit after his 2008 surgery, severe knee pain after performing duties requiring a lot of walking and that he had missed five days of work that year due to his knee.  During his March 2012 Board hearing, the Veteran made similar reports regarding his difficulties with his work.  The Veteran is currently employed as a federal correction officer.  Thus, the evidence shows impact on the Veteran's employment that is not anticipated by the rating schedule.  The Board, therefore, is compelled to remand the right knee disability claims, on an extraschedular basis, for immediate referral to the Director of the Compensation and Pension Service or other designate in accordance with 38 C.F.R. § 3.321(b)  for consideration of whether this benefit is warranted on an extraschedular basis.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC must refer the claims for entitlement to initial evaluations in excess of 10 percent for the right knee disability (which has three separate, 10 percent disability ratings for: symptomatic removal of semilunar cartilage, lateral instability, and limitation of flexion) to the Director, Compensation and Pension Service, for extra-schedular consideration, as provided by 38 C.F.R. §§ 3.321(b)(1).

2.  Upon a response from the Director, Compensation and Pension Service, the RO/AMC must undertake any adjudicative actions necessary. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
MARJORIE A. AUER  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


